DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the subject matters that: forming a source and drain layer on the interlayer insulating layer; but it fails to clarify: whether or not it is the entirety, or only portions, of the recited source drain layer that is definitely on the recited interlayer insulating layer; and/or whether or not at least portions of the recited source and drain layer are definitely formed inside openings formed in the recited interlayer insulating layer.
	Claim 8 recites terms of: a flexible substrate layer, a buffer layer, an active layer, a gate insulating layer, a gate layer, an interlayer insulating layer, a source and drain 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 108598087; of record) in view of Kim (KR 20170133158 A).
	Liu discloses a manufacturing method of an array substrate (Figs. 1-6), comprising steps of: providing a flexible substrate layer (101); forming a buffer layer (102) on the flexible substrate layer; forming an active layer (1032) on the buffer layer, and patterning the active layer; forming a gate insulating layer (113) on the active layer;
forming a gate layer (1031) on the gate insulating layer; forming an interlayer insulating layer (114) on the gate layer; forming a source and drain layer (1033, 1034) on the interlayer insulating layer; forming an organic planarization layer (118) on (i.e., above) the source and drain layer; and forming an anode layer (107) on the organic planarization layer to obtain the array substrate.
	Although Liu does not expressly disclose that the gate electrode and/or the source/drain layer can be formed by a method of using a pulsed laser to melt copper 
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known nanoparticle-with-laser-heating-based method, such as that of Kim, into the method of Liu, so that a method for forming a display substrate with desired high quality would be obtained.
   	Regarding claims 2, 4, 7 and 10, in addition to what have been discussed above, it is further noted that the scanning speed is an art-recognized, result-oriented important parameter, subject to routine experimentation and optimization.
 	Regarding claims 6 and 7, in addition to what have been discussed above, it is further noted that each of the recited features in the pulsed laser equipment is well known in the art for forming a pulsed laser equipment with the desired and/or required laser scanning and/or controlling capabilities.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898